19-23205-shl       Doc 29     Filed 03/19/20 Entered 03/19/20 12:15:49                Main Document
                                            Pg 1 of 1




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                        March 19, 2020

Honorable Sean H. Lane
United States Bankruptcy Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

        Re:     Paulette Francese
                Bankruptcy Case No: 19-23205-shl

         This office represents the Secured Creditor, SN Servicing Corporation, as servicer for U.S.
Bank Trust National Association Trustee of the Chalet Series III Trust in the above referenced action.
Pursuant to the court’s loss mitigation order entered on August 30, 2019, please let this letter serve as
a status report and summary of what has transpired between the parties.
         Upon Secured Creditor’s review of the Debtor’s financial package, it was found that the Debtor
is ineligible for a loan modification due to insufficient income. Secured Creditor sent a denial letter on
March 16, 2020 and outlined other resolutions for the Debtor to consider. We are requesting immediate
termination of this Loss Mitigation matter.

        Please feel free to contact our office should you have additional questions.

                                                        Sincerely,

Dated: March 19, 2020

                                                         /s/ Jonathan Schwalb, Esq.
                                                         Jonathan Schwalb, Esq.
                                                         Friedman Vartolo LLP
                                                         85 Broad Street, Suite 501
                                                         New York, New York 10004
                                                         (P) 212.471.5100
                                                         (F) 212.471.5150
                                                         bankruptcy@friedmanvartolo.com
